Citation Nr: 1714619	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  04-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a prostate disorder.

2. Entitlement to service connection for generalized osteoarthritis of the hips, shoulders, ankles, and hands.

3. Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities.

4. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to a disability rating in excess of 50 percent for service-connected PTSD for the period beginning August 1, 2002 to March 4, 2014.

6. Entitlement to a disability rating in excess of 70 percent for service-connected PTSD for the period beginning March 5, 2014.

7. Entitlement to a compensable initial rating for service-connected temporomandibular joint (TMJ) dysfunction.

8. Entitlement to a rating in excess of 20 percent for service-connected TMJ dysfunction for the period beginning March 6, 2014.

9. Entitlement to a total disability evaluation based upon individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from February 1968 to June 1969, to include service in Vietnam.  His military decorations include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In the most recent Supplemental Statement of the Case (SSOC), the RO adjudicated several claims that were not in appellate status.  The claim for service connection for a skin condition was granted by the RO after an October 2010 Board Remand.  See Rating Decision dated June 2015.  That decision resulted in a full grant of the benefits sought on appeal.  The claim for a rating in excess of 30 percent for irritable bowel syndrome was untimely appealed.  A Statement of the Case (SOC) denying the claim was issued in December 2014.  To date, a VA Form 9, appealing the SOC, has not been submitted.  As such, the Board does not have proper jurisdiction over that issue.  The remaining issues, entitlement to increased ratings for headaches and shrapnel wounds of the right wrist and entitlement to service connection for the right knee, were denied in May 2007 Board decision; the Veteran did not appeal.  Since that time, the Veteran has not filed a request to reopen the knee claim, nor has he filed a claim for an increased rating for his headaches and shrapnel wounds.  Therefore, the RO erroneously adjudicated these issues in the June 2015 SSOC.  These issues are not in appellate status and are not presently before the Board for adjudication.

The Board notes that, in a November 2016 Informal Hearing Presentation, the Veteran's representative waived Regional Office review of all new evidence.  38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to an increased rating for PTSD for the entire appeal period and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's prostate disorder was not manifested during service and is not otherwise related to service.

2. The Veteran does not have a diagnosis of osteoarthritis of the various joints or hands.

3. The Veteran's peripheral neuropathy of the upper and lower extremities is related to his service-connected type II diabetes mellitus.

4. For the period prior to March 6, 2014, the Veteran's TMJ dysfunction was manifest by audible clicking noises and mild functional impairment.

5. For the period beginning March 6, 2014, the Veteran's TMJ dysfunction was manifest by pain, swelling and limitation of motion between 21 and 30 mm.


CONCLUSIONS OF LAW

1. The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § § 3.303, 3.309(e) (2016).

2. The criteria for service connection for osteoarthritis of the hips, shoulders, ankles, and hands have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § § 3.303, 3.307, 3.309(e) (2016).

3. The criteria for service connection for peripheral neuropathy of the upper and lower extremities have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.310 (2016).

4. For the period prior to March 6, 2014, a compensable rating for service-connected TMJ dysfunction is warranted.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).

5. For the period beginning March 6, 2014, a rating in excess of 20 percent for service-connected TMJ dysfunction is not warranted.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran's claim for a higher rating for his TMJ dysfunction arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. § § 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

As to the other claims on appeal, the duty to notify was fulfilled by way of several VCAA letters dated September 12, 2002, July 23, 2008, October 19, 2004, and February 19, 2014.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in January 2000, November 2003, February 2004, and March 2014. 

In October 2010, the Board remanded the appeal to the AOJ with the following instructions: (1) provide adequate VCAA notice to the Veteran; (2) obtain outstanding VA treatment records; (3) schedule the Veteran for VA examinations in relation to his prostate and TMJ dysfunction.  Upon remand, the Veteran was provided relevant VA examinations in March 2014.  As discussed in further detail below, the VA assessment includes clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examination is adequate to make a determination on the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the RO substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.  

The Board notes that to date, the Veteran has not been afforded a VA examination in relation to his osteoarthritis claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board finds that a VA examination is not necessary.  As discussed in more detail below, the evidence does not demonstrate that the Veteran has a current diagnosis of osteoarthritis.  As such, the first McClendon requirement is not satisfied and a VA examination addressing the Veteran's osteoarthritis claim is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Prostate Disorder

The Veteran contends that he currently has a prostate disorder that is directly related to his period of service.  Specifically, he claims that his exposure to Agent Orange resulted in his prostate diagnosis.

As a preliminary matter, the Board finds that service connection for prostate cancer is not warranted on a presumptive basis based on Agent Orange exposure.  As noted before, service connection for prostate cancer is warranted on a presumptive basis when the disability becomes manifest in a veteran exposed to Agent Orange.  38 C.F.R. § 3.309(e).  Here, although the Veteran served in Vietnam during the requisite time period, at no point in time has the Veteran been diagnosed with prostate cancer.  As such, the ensuing analysis will focus on direct service connection for the Veteran's diagnosed prostate disabilities.

Service treatment records are silent for any complaints, treatments, or manifestations of a prostate disability.  Upon discharge, the Veteran's relevant systems were noted as clinically normal.

In June 2005, the Veteran was noted to have increased prostate specific antigen; however prostate cancer was ruled out.  Subsequently, after a cystoscopy report, the Veteran was diagnosed with enlarged prostatic gland calcifications and benign prostatic hyperplasia.  However, the doctor did not provide an etiology.  See VA Treatment Records dated May 7, 2009 and May 27, 2010.

The Veteran was afforded a VA examination in March 2014.  At that time, the clinician noted that the Veteran had a voiding dysfunction due to benign prostate hyperplasia.  Upon examination of the Veteran and review of the record, the clinician opined that the Veteran's prostate condition (benign prostate hyperplasia) was not caused by, related to, or incurred during active military service.  In so finding, the clinician pointed out that there were no manifestations during service to suggest a prostate disorder.  Furthermore, there was a gap of more than 20 years between the Veteran's discharge from service and the onset of the benign prostate hyperplasia.  

The Board finds that the evidence of record is against granting service connection for a prostate disability.  There were no complaints, manifestations, or treatments for a prostate disorder during service or until 2005.  Furthermore, the competent and credible medical evidence, namely, the March 2014 VA examination, provides a negative nexus between the Veteran's prostate disability and his period of service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has considered the Veteran's lay statements.  To the extent that the Veteran contends that his prostate disability was caused by his period of service, the Board finds that as a lay person, he is unable provide such a medical opinion.  Layno v. Brown, 6 Vet. App. 456, 470 (1994) (finding that lay testimony is not competent to prove that which requires specialized knowledge or training).  Therefore, to the extent the Veteran seeks to provide a nexus between his medical condition and his period of service, the Board finds that his statements in this regard to be not competent.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Osteoarthritis of the hips, shoulders, ankles, and hands

The Veteran avers that he currently has osteoarthritis of various joints which is related to his service-connected PTSD disability.  See Notice of Disagreement dated January 2009.

The Veteran's service treatment records are silent as to any complaints, treatments, or manifestations of osteoarthritis of the joints.  Upon entry into service, the Veteran reported swollen and painful joints.  See Report of Medical History dated February 20, 1968.  Also of record is an undated questionnaire that the Veteran filled out during service, in which he noted swollen ankles.  However, service treatment records do not indicate that the Veteran was ever diagnosed with or treated for osteoarthritis.  Upon discharge, the Veteran's relevant systems were noted as clinically normal.  See Report of Medical Examination dated June 16, 1969.

Post service treatment records document the Veteran's reports of joint pain.  See VA Treatment Records dated May 6, 1997 and May 27, 2010.  However, upon review of the Veteran's extensive treatment records, there is no diagnosis or treatment for arthritis.  

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on careful review of the evidence, the Board finds that service connection for osteoarthritis of various joints is not warranted, as the most probative evidence is against a finding that the Veteran has manifested an osteoarthritis disability at any time during the appeal period or contemporaneous to the appeal period.  While the Veteran's treatment records indicate joint pain, this symptom is not a definitive diagnosis.  

The Board has considered the Veteran's lay statements.  As a lay person, the Veteran is competent to report symptoms he experiences.  Jandreau, supra.  Furthermore, there is nothing in record to call into question his reports of joint pain.  However, as a lay person, the Veteran is not competent to provide a probative diagnosis of osteoarthritis, nor is he able to competently attest to the etiology of such a diagnosis.  A diagnosis of arthritis is shown by x-ray evidence, not self-diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  To the extent the Veteran is capable of providing competent lay evidence, the Board finds that the probative value of the Veteran's statements is outweighed by the treatment records which show no current, chronic disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As there is no diagnosis of osteoarthritis of any joints, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Peripheral Neuropathy of upper and lower bilateral extremities

The Veteran contends that his peripheral neuropathy disability is related to his service-connected type II diabetes mellitus.  

Subsequent to the October 2010 Board remand, the Veteran was afforded a VA examination in relation to his claim.  At that time, the Veteran was diagnosed with peripheral neuropathy of the upper and lower bilateral extremities.  The examiner opined that the Veteran's peripheral neuropathy was a neurological complication of his type II diabetes.  See VA Examination dated February 2013.

In light of the February 2013 VA examination and opinion, the Board finds that service connection for peripheral neuropathy of the upper and lower bilateral extremities is warranted.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Temporomandibular joint (TMJ) Dysfunction for the period prior to March 6, 2014

For the period prior to March 6, 2014, the Veteran's TMJ dysfunction was rated as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Under Diagnostic Code 9905, a 10 percent rating is warranted where range of lateral excursion is from 0 to 4 mm or where inter-incisal range is from 31 to 40 mm; a 20 percent rating is warranted where inter-incisal range is from 21 to 30 mm; a 30 percent rating is warranted where inter-incisal range is from 11 to 20 mm; and a 40 percent rating is warranted where inter-incisal range is from 0 to 10 mm.  

During the relevant time period, the Veteran's treatment records are silent as to any complaints or treatment regarding his service-connected TMJ dysfunction.  At a March 2013 dental examination, the Veteran reported no dental pain or complaints.

The Veteran was afforded a VA examination in November 2003 to determine whether his TMJ dysfunction was related to his service-connected PTSD disorder.  At that time, the Veteran reported frequent headaches in the bitemporal region and close to the ears that was associated with his TMJ dysfunction.  Upon examination, range of motion measurements were not given; however, the clinician noted hearing a clicking sound when the Veteran opened his jaw.

A second VA examination was provided in February 2004.  At that time, there was no limitation of motion of the mandible and the Veteran was able to open his mouth up to 42 mm.  However, the examiner noted audible sounds of crepitus and clicking in the bilateral TMJs.  The examiner also noted that the Veteran had mild functional impairment due to his TMJ dysfunction.  

The Board finds that a compensable rating under Diagnostic Code 9905 is not warranted for the period prior to March 6, 2014.  There is no evidence of a limited range of motion as outlined in the regulation.  

The Board has also considered the applicability of other diagnostic codes, but has found none.

However, the Board finds that a compensable evaluation is warranted for the Veteran's TMJ dysfunction under 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, the Veteran reported that his TMJ dysfunction resulted in mild chronic pain on the right and left sides of his face.  Furthermore, the VA clinician noted that the Veteran had mild functional loss due to his TMJ dysfunction.  Having considered the evidence, the Board finds that a 10 percent evaluation is warranted under Diagnostic Code 9905 for painful motion.  

However, a rating in excess of 10 percent for the Veteran's TMJ dysfunction is not warranted for the period prior to March 6, 2014.  There is no evidence of the inter-incisal range being limited to 21 to 30 mm, or the functional equivalent.  

The Board has also considered the Veteran's assertions as to the severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by specific medical findings.  Thus, a rating in excess of 10 percent is not warranted for the TMJ dysfunction for the entire appeal period.  

Temporomandibular joint (TMJ) Dysfunction for the period beginning March 6, 2014

The Veteran was afforded a VA examination in March 2014.  At that time, the Veteran reported that during flare-ups, he was unable to eat normal food or sleep due to pain.  Range of motion testing revealed the following: lateral excursion measured at 0 to 4 mm, and inter-incisal distance measured at 21 to 30 mm.  Due to pain on movement, the Veteran was unable to perform repetitive-use testing with three repetitions.  However, there was no additional limitation in range of motion of either TMJ following repetitive use testing.  As for functional loss, the clinician noted that there was less movement than normal, pain on movement, and swelling.  

After review of all the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's TMJ dysfunction for the period beginning March 6, 2014 is not warranted.  The Veteran's limitation in range of motion, as demonstrated on the March 2014 VA examination, warrants a rating of 20 percent.  

The Board fully acknowledges that the Veteran's jaw is painful.  However, the Board also acknowledges that, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.

While the Veteran's TMJ dysfunction does result in less movement than normal, pain on movement, and swelling, the Board finds that these symptoms are adequately contemplated in his current 20 percent rating.  In other words, the functional loss caused by the Veteran's TMJ dysfunction does not more nearly approximate that contemplated by a 30 percent rating under Diagnostic Code 9905.  The range of motion was not limited -either by functional loss due to pain or structural limitation - to the requisite degree for any rating in excess of that current assigned.  The issue is not whether pain limits motion, but whether that additional limitation results in a decrease in inter-incisal range sufficient to establish a higher rating.  Here, despite pain and swelling, the Veteran was able to attain the range of motion set out above.

In sum, the Board finds that the criteria for a rating in excess of 20 percent have not been met for the Veteran's TMJ dysfunction for the period beginning March 6, 2014.  

Extraschedular Considerations 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. Moreover, none has been asserted by the Veteran directly.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for TMJ dysfunction is not warranted.  38 C.F.R. § 3.321 (b)(1). 

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. §  3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.




ORDER

Service connection for a prostate disability is denied.

Service connection for osteoarthritis of the hips, shoulders, ankles, and hands is denied

Service connection for peripheral neuropathy of the upper and lower extremities is granted.

For the period prior to March 6, 2014, a 10 percent rating for service-connected TMJ dysfunction is warranted.

For the period beginning March 6, 2014, a rating in excess of 20 percent for service-connected TMJ dysfunction is denied.


REMAND

While further delay is regrettable, additional development is necessary before the Veteran's increased rating claim for PTSD is adjudicated.

The record demonstrates that the Veteran has seen private psychiatrist Dr. F.H.L.G. once a month since late 2001.  See Letter from Dr. F.H.L.G. dated March 7, 2002; Statement in Support of Claim dated November 18, 2003.  Although the Dr. F.H.L.G. has written various letters on the Veteran's behalf, the private treatment medical records are necessary to adequately address the Veteran's claim for an increased rating for his PTSD.  To date, it does not appear that VA has requested such records or authorization to obtain such records.  In light of these facts, remand is necessary to obtain the private treatment records related to the Veteran's PTSD. 

As for the issue of TDIU, the Board finds that the issue is inextricably intertwined with the issue of entitlement to increased ratings for the service-connected PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, that issue is also remanded, pending the outcome of the PTSD issue.

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with any outstanding VA treatment records pertinent to the Veteran's claim.

2. Contact the Veteran and request that he submit any necessary medical releases and then request any available treatment records from Dr. F.H.L.G.  Any negative responses should be associated with the file.  The AOJ should specifically advise the Veteran that complete records from these physicians are not associated with the claims folder, and may be necessary to substantiate his claims.

3. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, afford the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


